Title: From Benjamin Franklin to Castries, 31 October 1780
From: Franklin, Benjamin
To: Castries, Charles-Eugène-Gabriel de La Croix, marquis de


Sir,
Passy 31. Oct. 1780.
I received duly the Letter your Excellency did me the honour of writing to me on the 17th. Inst. inclosing a List of Prisoners made by American Vessels & delivered to the Capt. of the British Cartel Ship the James, on Acct. of the United States, I am very sensible of your Excellency attention in forwarding me this list and beg you to accept my thankful acknowledgments.
I am honour’d likewise with your Excellency’s favour of the 17th. inclosing Letters from Americans, prisoners in England to their friends in America which I shall forward by the first Opportunity.
I have likewise to acknowledge the Rect. of another Letter from your Excellency relative to Messrs. Delap’s Request I should not have thus long delay’d acknowledging the Reception of these several Letters, had not my Illness prevented me for some time past attending to any business—
With great Respect, I have the honour to be Sir, &c.
M. Marquis de Castries.
